DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed with the written response received on May 26, 2022 have been considered and an action on the merits follows.  As directed by the amendment, claims 1, 4, 11 and 12 have been amended and claims 6, 7 and 12-22 are withdrawn from further consideration. Accordingly, claims 1-23 are pending in this application, with an action on the merits to follow regarding claims 1-5, 8-11 and 23.
Claim Objections
Claims 1, 4, 5, 10, 11 and 23 are objected to because of the following informalities:
Claim 1, line 3: “a wearer’s torso” should recite “the wearer’s torso”, since “a wearer” is already positively referenced in the preamble
Claim 4, lines 1-2: “the first fastening portions” should recite “the one or more first fastening portions”
Claim 4, line 2: “the third fastening portions” should recite “the one or more third fastening portions”
Claim 4, line 5: following “couple with”, Applicant should insert “the”
Claim 5, line 2: “comprise decorative fastening portions” would be clearer if recited as “each comprise one or more decorative fastening portions” to match the manner in which the first and third fastening portions are recited as being “one or more”
Claim 10, lines 1-2: “one of the first and second fastening portions” should recite “one of the one or more first and second fastening portions” since Applicant introduced the first and second fastening portions in a “one or more” manner
Claim 10, lines 2-3: “the other one of the first and second fastening portions” should recite “the other one of the one or more first and second fastening portions”
Claim 11, line 4: “the first fastening portion” would be clearer if recited as “the respective first fastening portion”
Claim 23, line 3: “a wearer’s torso” should recite “the wearer’s torso”, since “a wearer” is already positively referenced in the preamble
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Henry et al. (hereinafter “Henry”) (US 2017/0196277) in view of Biscuiti (US 2015/0173435) and Writt (US 2011/0307991).
Regarding independent claim 1, Henry discloses a reversible garment (upper body garment #802; see Fig. 48; the upper body garment #802 is at least capable of being turned inside-out to render the garment “reversible”, inasmuch as has been defined in the claim; Para. 0063 teaches that the apparel can be formed from a knitted textile, wherein knitted textile is flexible and capable of allowing the garment to be turned inside-out (i.e. reversible)) for covering at least a portion of a wearer's upper body (visibly, upper body garment #802 is a shirt, which is at least capable of covering at least a portion of a hypothetical wearer’s upper body; Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)), comprising: at least one front portion for at least partially covering a front portion of [the] wearer's torso (foreground portion in Fig. 48 is at least one front portion); at least one back portion for at least partially covering a back portion of the wearer's torso (background portion in Fig. 48, which can be seen through the neck opening, is at least one back portion), wherein first and second shoulder areas are formed between the at least one front portion and the at least one back portion (arbitrary first and second shoulder areas are visible in Fig. 48; Examiner notes that the term "area" is very broad and merely means "a section, portion, or part". (Defn. No. 3 of "Collins English Dictionary – Complete and Unabridged, 12th Edition 2014" entry via TheFreeDictionary.com)); first and second pads (attachment elements #701; Fig. 48), each of the first and second pads being releasably attached to the garment (bottom of Para. 0111 discloses that the entire surface of the garment, or only a portion of the garment surface, can include a fastener that mates with associated pad fasteners), wherein the reversible garment has first and second opposing surfaces and is configured to be worn in a first configuration and a second, inverted, configuration, with the first surface forming an external surface of the garment and the second surface forming an internal surface of the garment when the reversible garment is worn in the first configuration and the second surface forming an external surface of the garment and the first surface forming an internal surface of the garment when the reversible garment is worn in the second configuration (as noted above, the upper body garment #802 is capable of being worn in a first configuration (see Fig. 48, for example) and a second configuration (in the event the garment #802 in Fig. 48 is disposed inside-out/inverted (i.e. the garment has capability to be turned inside out, if desired, regardless of whether the user would ever intend to perform such an inversion of the garment), and wherein the first and second pads are configured to releasably attach to the second surface when the reversible garment is worn in the first configuration (Para. 0012 discloses that the elements can be attached to either the inner or outer layer, which would indicate that the pads would be attached to the inner or outer surface).  
Henry teaches that the wearer may customize the amount of padding desired at certain locations of the upper body garment #802 (Para. 0112 of Henry), but does not explicitly teach these locations (in this relied-upon embodiment of Fig. 48) include each of the shoulders, as claimed.  Therefore, Henry is silent to the pads being “shoulder” pads “for providing shaping to the wearer’s shoulders” and releasably attached, specifically, to the respective shoulder areas.  However, Henry teaches another embodiment that includes pads in the shoulder areas, respectively (Fig. 25 embodiment), wherein it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have included attachment elements #701 (i.e. pads) in the shoulder areas to provide shoulder cushioning/protection, as is well-known in the art and as is taught by Henry within the reference itself, especially since Henry teaches (within the context of the Fig. 48 embodiment, the base embodiment relied upon in the present rejection) that the wearer may customize the amount of padding desired at certain locations of the upper body garment (Para. 0112 of Henry). 
In the embodiment relied upon above, Henry only explicitly teaches that the attachment elements #701 can be attached to an inner layer of the garment or to an outer layer of the garment (Para. 0112 of Henry), and is therefore silent to the attachment elements #701 being attachable to “both” the inner and outer layers, such that in the second configuration (i.e. inverted), the pads would be releasably attachable to the first surface (i.e. the interior surface in this configuration). Henry is silent to the front and back portions being distinct “panels” as required by the claim; although, Henry does teach that the garment can be either unitary (i.e. one-piece), or formed from a plurality of textile elements that are sewn, bonded, adhered or otherwise joined together to form a torso region and arm regions (Para. 0063 of Henry).
Biscuiti teaches an upper body garment (shirt #108) that can have pads located on both the inside and outside of the garment (Para. 0033 of Biscuiti) to form layers of cushioning for the wearer (Para. 0033).
Writt teaches an upper body garment that is defined by a front panel #6 and a back panel #7 sewn together at lateral side seams #8 and a top seam #9 (Para. 0019 of Writt).
Henry and Biscuiti teach analogous inventions in the field of padded upper body garments.  Henry and Writt teach analogous inventions in the field of upper body garments with front and back portions.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the upper body garment #802 of Henry to have attachable elements #701 (i.e. pads) to be attachable to both the inside and outside of the garment (as taught by Biscuiti; Para. 0033, as noted above) in order to provide capability to have more layers of cushioning for the wearer, as taught by Biscuiti.  It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have formed the garment #802 of Henry from distinct front and back panels, as taught by Writt (and as is well known in the art) for a variety of reasons, including (but not limited to) allowing the front and back sides of the garment to be customized in design and/or fabric, which would be more difficult if the front and back panels are formed with a single piece of cloth, such as with a circular knitting operation, whereas front and back distinct panels can be cut from different fabric types/designs and sewn together as desired.  As a result of the modifications, both the inner and outer surfaces of the upper body garment #802 of Henry (i.e. including the shoulder areas) would have fasteners capable of fastening to the pads (i.e. attachment elements #701, with complementary fasteners thereon), and the front and back portions of the Henry garment would be at least one front panel and at least one back panel, as required by the claim.  Since the pads are releasably attachable to the garment, the resulting modified garment includes all of the structure and functionality that would allow the user to either affix or remove pads from either or both of the inner and outer surfaces of the garment in the shoulder area.  Therefore, the resulting modified garment would be able to have a first configuration and a second, inverted configuration, wherein the pads would be capable of attaching to the shoulder areas’ inner surface in the first configuration and be capable of attaching to the shoulder areas’ inner surface in the second configuration (inverted), as required functionally by the claim.
Regarding claim 2, the modified garment of Henry (i.e. Henry in view of Biscuiti and Writt, as explained with respect to independent claim 1 above) is disclosed such that the garment further comprises one or more first fastening portions provided on the second surface of each of the first and second shoulder areas (Para. 0111 of Henry teaches that the surface of the garment for attaching the elements #701 include fastening portions thereon; as a result of the modification defined above, the second surface of each shoulder area would have such “one or more first fastening portions” provided thereon); one or more second fastening portions provided on each of the first and second shoulder pads (Para. 0111 of Henry; the attachment elements #701 (i.e. pads) are attachable to the garment surface via complementary fasteners) and configured to couple with the one or more first fastening portions to releasably attach the first and second shoulder pads to the respective first and second shoulder areas (as noted above); and one or more third fastening portions provided on the first surface of each of the first and second shoulder areas (as a result of the modification defined above, the first surface of each shoulder area would have such “one or more third fastening portions” provided thereon).
Regarding claim 3, the modified garment of Henry (i.e. Henry in view of Biscuiti and Writt, as explained above) is disclosed such that the third fastening portions are configured to couple with the one or more second fastening portions on each of the first and second shoulder pads (as explained above; both surfaces of the garment, as modified, would include associated complementary fasteners for coupling with the attachment elements #701 (i.e. shoulder pads) fastener components).
Regarding claim 4, the modified garment of Henry (i.e. Henry in view of Biscuiti and Writt, as explained above) is disclosed such that the first fastening portions have a first fastening configuration and the third fastening portions have a second fastening configuration different from the first fastening configuration (since the fastening configuration of the first fastening portions would involve affixment to the shoulder pads when the garment is in the first configuration, and the configuration of the third fastening portions would involve affixment to the shoulder pads when the garment is in the second (inverted) configuration, the first and second fastening configurations would be “different” from one another) and the reversible garment further comprises one or more fourth fastening portions provided on each of the first and second shoulder pads and configured to couple with [the] one or more third fastening portions to releasably attach the first and second shoulder pads to the respective first and second shoulder areas (in at least the event the fastener type is hook-and-loop material (see Para. 0111 of Henry, wherein this fastener type is disclosed), part of the hook-and-loop material of the shoulder pads (i.e. fourth fastening portions) would be attachable to the third fastening portions of the first/second shoulder areas, respectively).
Regarding claim 5, the modified garment of Henry (i.e. Henry in view of Biscuiti and Writt, as explained above) is disclosed such that the one or more first fastening portions and the one or more third fastening portions comprise decorative fastening portions (any appearance of these fastening portions can be interpreted as being “decorative” absent further distinguishing limitations regarding what constitutes the adjective decorative, such as the color, surface topology or shape of these fastening portions).
Regarding claim 8, the modified garment of Henry (i.e. Henry in view of Biscuiti and Writt, as explained above) is disclosed such that each of the first and second shoulder areas includes one or more first fastening portions; and each of the first and second shoulder pads include one or more second fastening portions configured to magnetically couple with the one or more first fastening portions to releasably attach the first and second shoulder pads to the respective first and second shoulder areas (the Fig. 48 embodiment of Henry utilizes hook-and-loop fasteners, but Henry discloses that magnetic fastening systems can be used to attach the elements #411 to the surfaces of the inner and outer layers (Para. 0089 of Henry) in another embodiment; it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have utilized a magnetic system (as taught by Henry’s other embodiment(s)), in order to provide an alternative known fastening mechanism which would be beneficial in allowing the surface of the garment to feel normal (i.e. instead of feeling like a hook and/or loop material of a hook-and-loop fastener, which could be considered uncomfortable compared to a smooth textile surface), wherein the resulting substitution of the hook-and-loop fastener out for the magnetic fasteners would necessarily involve a first fastening portion in the shoulder area and a mating second magnetic fastening portion on the attachment elements #701 (i.e. shoulder pads) configured to magnetically couple to the first fastening magnetic portion).
Regarding independent claim 23, the modified garment of Henry (i.e. Henry in view of Biscuiti and Writt, as explained above with respect to independent claim 1) is disclosed to teach a reversible garment for covering at least a portion of a wearer's upper body, comprising: at least one front panel for at least partially covering a front portion of [the] wearer's torso; at least one back panel for at least partially covering a back portion of the wearer's torso, wherein first and second shoulder areas are formed between the at least one front panel and the at least one back panel; wherein the reversible garment has first and second opposing surfaces and is configured to be worn in a first configuration and a second configuration, with the first surface forming an external surface of the garment and the second surface forming an internal surface of the garment when the reversible garment is worn in the first configuration and the second surface forming an external surface of the garment and the first surface forming an internal surface of the garment when the reversible garment is worn in the second configuration, and wherein the first and second shoulder areas are configured to releasably couple first and second shoulder pads to the second surface of the respective first and second shoulder areas in the first configuration and releasably couple first and second shoulder pads to the first surface of the respective first and second shoulder areas in the second configuration (see the 35 U.S.C. 103 rejection of independent claim 1 above, which addresses all of claim 23’s structural and functional limitations; Examiner notes that the only difference between claims 1 and 23 is that claim 23 does not actually require the presence of the shoulder pads, only the functionality of the shoulder areas of the garment to be capable of releasably coupling hypothetical first and second shoulder pads, and therefore since Henry in view of Biscuiti and Writt meets all of the limitations of claim 1, as explained above, then Henry in view of Biscuiti and Writt is deemed to also meet all of the limitations of claim 23).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Henry in view of Biscuiti and Writt as applied to claims 1 and 8 above, and further in view of Horton (US 2014/0130231).
Regarding claim 9, the modified garment of Henry (i.e. Henry in view of Biscuiti and Writt, as explained with respect to claims 1 and 8 above) is disclosed to teach all the limitations of claims 1 and 8 above, but is silent so to whether the one or more first fastening portions are provided between layers of material of the first and second shoulder areas.
Horton teaches an upper body garment with magnetic fasteners (#42/44), wherein the magnets are each arranged between layers of material in the garment (see Fig. 3 of Horton, wherein magnets #42 and #44 are illustrated to be between layers of material).
Modified Henry and Horton teach analogous inventions in the field of garments with magnets.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have arranged the magnets of the magnetic fastener of Henry to be located between layers of material, as taught by Horton, in order to both conceal the magnets from view as well as securely hold the magnets in place to prevent them from undesirably delaminating from the garment.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Henry in view of Biscuiti, Writt and Horton as applied to claim 9 above, and further in view of Taetzsch (US 2015/0366297).
Regarding claim 10, the modified garment of Henry (i.e. Henry in view of Biscuiti, Writt and Horton) is disclosed to teach all the limitations of claims 1, 8 and 9, as set forth above.  Modified Henry is silent to one of the [one or more] first and second fastening portions including one or more recesses formed therein and the other one of the [one or more] first and second fastening portions including one or more projections formed therein, said one or more projections being configured to fit into said one or more recesses and to aid in positioning the first and second shoulder pads relative to the respective first and second shoulder areas.
Taetzsch teaches a garment that includes a magnetic fastening mechanism, wherein one part of the magnetic pairing includes a first magnet with a protrusion (i.e. projection), and the other part of the magnetic pairing includes a second magnet with an indentation (i.e. recess) situated between material layers, and the protrusion is shaped to fit within the indentation upon attraction between the magnets (see Fig. 3 and Paras. 0031-0032 and 0056 of Taetzsch), which helps result in improved coupling via a stronger attractive force therebetween (Para. 0056 of Taetzsch).
Modified Henry and Taetzsch teach analogous inventions in the field of garments with magnets.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have formed an indentation in one of the magnetic components and to have formed an associated protrusion on the mating magnetic component in order to promote a stronger attraction between the two magnets (as taught by Taetzsch), and therefore a stronger securement between the shoulder pads and their desired locations in the shoulder area in Henry’s garment.
Regarding claim 11, the modified garment of Henry (i.e. Henry in view of Biscuiti, Writt, Horton and Taetzsch as applied to claim 10 above) is disclosed such that each first fastening portion includes a first fastening surface and an opposing second fastening surface (there are two fastening surfaces in each shoulder area; the first fastening surface being the inner surface of the upper body garment #802 and the other fastening surface being the outer surface of the garment, wherein these two surfaces face one another opposingly and can accept the magnet of the respective shoulder pads (attachment elements #701) thereto, upon fastening), and wherein one of said one or more recesses and said one or more projections are provided on the first and second fastening surfaces of the first fastening portion (as noted above, the magnetic fastening system has been modified to include the protrusion/projection and indentation/recess configuration taught by Taetzsch, wherein both surfaces of the shoulder pad (i.e. attachment elements #701 in shoulder areas) would be designed to mate with respective first and second surfaces of the shoulder area and therefore have said one of recesses and projections provided thereon).
Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.  Any arguments deemed relevant to the new ground(s) or rejection will be addressed below.
Examiner notes that all of Applicant’s arguments against the prior art Henry are based on the previously relied-upon embodiment of the garment of Fig. 25.  In view of Applicant’s amendment to claim 1, a different embodiment of Henry has been applied as the base reference embodiment for addressing the claim limitations (i.e. Fig. 48’s upper body garment #802).  With respect to Applicant’s general argument that Henry does not teach a reversible garment, Examiner maintains that the term “reversible” itself merely requires that the garment be capable of being turned inside-out/inverted.  Since the upper body garment #802 of Henry (Fig. 48) is capable of being turned inside-out/inverted, it is “reversible” to the degree required by the claims.  Further, as noted in the updated grounds of rejection above, the resulting modified garment has the structure and functional capabilities to meet all of the structural and functional limitations recited in the claims, for the reasons outlined in the 35 U.S.C. 103 section above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMESON D COLLIER/           Primary Examiner, Art Unit 3732